Appellant was convicted of murder in the second degree. The record and the bill of exceptions have been considered with due care. Most of the exceptions relate to questions of evidence which require no statement with reference to the rulings involved other than that they show no reversible error. It appears to us that the real reliance of appellant is upon that ruling of the court which denied appellant's motion for a new trial made upon the ground that the verdict was contrary to the great weight of the evidence, and the argument appears in principal part to rest upon the proposition that the jury must have doubted appellant's guilt, or, in view of the evidence offered by the state, appellant would not have escaped with a verdict of murder in the second degree. It is true that the evidence for the state, if accepted without reserve, would have warranted a capital verdict; but this court cannot speculate upon the considerations that may have induced the verdict of murder in the second degree. It will suffice to say that the court finds in the record of the evidence for the state no indicia of inherent untruthfulness, no contradictions save on immaterial points, no reason, save the denials of appellant, why the testimony of the state as to his *Page 319 
guilt should not have been accepted by the jury.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.